42 F.3d 1406
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Roy L. FOOTE, Plaintiff-Appellant,v.Donna SHALALA, Secretary of Health and Human Services,Defendant-Appellee.
No. 94-7060.
United States Court of Appeals, Tenth Circuit.
Oct. 26, 1994.

Before TACHA, BRORBY and EBEL, Circuit Judges.
ORDER AND JUDGMENT*
TACHA, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
Plaintiff Roy L. Foote appeals from an order of the district court adopting the findings and recommendations of the magistrate judge.  Plaintiff sought review of the Secretary of Health and Human Services' denial of his claim for supplemental security income benefits.  Plaintiff appeals on the grounds that there is not substantial evidence to support the Secretary's finding that appellant is not disabled.  We agree with the findings and recommendation of the magistrate judge, as approved by the district court, that this record contains ample evidence to support the finding of no disability.  Appellant bears the burden of proving his disability.   Channel v. Heckler, 747 F.2d 577, 579 (10th Cir.1984).  In this case appellant has failed to carry that burden.


3
We AFFIRM the order of the district court for substantially the reasons given by the magistrate judge.  The mandate shall issue forthwith.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470